        Case 1:19-cr-00806-VEC Document 20 Filed 03/02/20 Page 1 of 1




MEMO ENDORSED                                           March 2, 2020


                                                  USDC SDNY
VIA ECF                                           DOCUMENT
                                                  ELECTRONICALLY FILED
The Honorable Valerie E. Caproni                  DOC #:
United States District Court                      DATE FILED: 3/3/2020
Southern District of New York
40 Foley Square
New York, NY 10007


      RE:   United States v. Joseph Fredrick
            19 Cr 806 (VEC)


Dear Judge Caproni:

       I write to with the consent of the Government to request that the Court
adjourn Mr. Fredrick’s sentencing currently scheduled for March 17, 2020. The
Probation office has not yet furnished a Presentence Report, which the defense
needs to prepare its sentencing letter. The parties suggest one of the following
dates: March 30, 31; April 2, 7, 8, 10, 13, 14, 17.

                                      Respectfully submitted,


                                      Ian Marcus Amelkin
                                      Assistant Federal Defender
                                      52 Duane Street, 10th Floor
                                      New York, NY 10007
                                      (212) 417-8733
                                      ian_marcus_amelkin@fd.org

cc:   Dominic Gentile, Esq.
                                   Application GRANTED. SO ORDERED.
      Assistant U.S. Attorney
                                   Sentencing is adjourned
                                   to April 13, 2020, at                           3/3/2020
                                   2:00 p.m.
                                                             HON. VALERIE CAPRONI
                                                             UNITED STATES DISTRICT JUDGE
